Citation Nr: 0843847	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right hand.

4.  Entitlement to service connection for arthritis of the 
right hand.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2006, the veteran and his wife provided testimony 
before a Decision Review Officer at the RO.  A transcript of 
the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a 
right hand injury and bilateral hearing loss was denied in a 
January 2000 rating decision.  The veteran was notified of 
the decision in February 2000 and did not initiate an appeal.

2.  Evidence added to the claims file since the January 2000 
rating decision includes a written statement from a medical 
professional, regarding whether the veteran's bilateral 
hearing loss disability is related to his service, a fact 
unestablished by the evidence of record prior to January 
2000.

3.  Bilateral hearing loss disability was not manifest during 
service, or within a year after discharge, and is not related 
to the veteran's active service.

4.  Evidence added to the claims file since the January 2000 
rating decision includes a written statement from a medical 
professional, regarding whether the veteran's arthritis could 
be related to his right hand injury in service, a fact 
unestablished by the evidence of record prior to January 
2000.

5.  Arthritis of the right hand was not manifest during 
service, or within a year after discharge, and is not related 
to the veteran's active service.

6.  A back disorder was not manifest during service, or 
within a year after discharge, and is not related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 2000 rating decision 
wherein the RO denied service connection for bilateral 
hearing loss disability is new and material; thus, the claim 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Evidence submitted since the January 2000 rating decision 
wherein the RO denied service connection for residuals of an 
injury to the right hand is new and material; thus, the claim 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

4.  Arthritis of the right hand was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

5.  A back disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in May 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show in 
order to substantiate his service-connection claims.  This 
letter also provided notice regarding new and material 
evidence consistent with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Nevertheless, the Board notes that both of the 
veteran's claims are reopened below.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that the 
veteran indicated in a July 1996 written statement that he 
was in receipt of Social Security Disability benefits 
beginning in April 1996.  The veteran did not specify the 
disability at issue in that decision.  While the claims file 
does not contain these records, it is unnecessary for the 
Board to remand the veteran's claim in order to obtain them.  
At issue is whether the veteran incurred any of the claimed 
disabilities in service.  Evidence of his current 
disabilities is of record.  The claims file contains his 
service medical records, and the veteran stated in September 
1999 that he never was treated for his disorders when he left 
service.  As such, the Social Security records would not be 
pertinent to the veteran's claims.

The veteran has been afforded an examination with regard to 
whether his bilateral hearing loss disability is related to 
his service.  The veteran has not been afforded such 
examinations with regard to his right hand and back 
disorders.  The Board finds, as will be described below, that 
there is no credible evidence showing an event or injury in 
service related to the veteran's right hand or back.  
Furthermore, there is no evidence that arthritis manifested 
within the presumptive period.  Therefore, these claims do 
not warrant a remand for an examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although a VA examination 
was not conducted in conjunction with this appeal, a VA 
examination was conducted in May 1994.  That examination 
disclosed marked arthritis changes of the hand.  It also 
recorded a history in the section "Reason for Examination."  
As such, the older examination is adequate and the record 
contains sufficient medical evidence for the Secretary to 
make a decision on the claim.  Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).

Furthermore, the Board finds that the examination provided to 
the veteran with regard to his bilateral hearing loss is 
adequate.  The examiner, who is a medical professional, 
thoroughly reviewed the claims file and clinical records.  He 
interviewed and examined the veteran and considered the 
veteran's statements.  The examiner accurately reported the 
history.  His opinion is consistent with the record, and he 
provides a rationale that includes consideration of all 
pertinent evidence.  As such, the Board finds that this 
examination is adequate.  Nieves-Rodriguez v. Peake, No. 06-
3012 (Vet. App. Dec. 1, 2008).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


I.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In a January 2000 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
right hand injury, including broken fingers and arthritis, 
and bilateral hearing loss.  The RO noted that both claims 
lacked medical evidence linking the veteran's current 
disability to any injury in service.

Since that rating decision, the veteran has submitted 
additional evidence.  In a July 2006 written statement, P.T., 
M.D. indicates that the veteran's history of an injury to his 
hand in service could definitely have played a part in 
causing or worsening his arthritis.  In a June 2006 written 
statement, P.S., M.D. indicated that the veteran's hearing 
loss dates to an incident when he was in service, which is 
the main factor in his hearing loss.

These statements from the veteran's private physicians relate 
to the unestablished fact of whether his disorders are 
related to his service.  As such, they constitute new and 
material evidence, and the claims are reopened.


II.  Service Connection - Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss, and arthritis become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board observes that the veteran has not contended that 
his claimed disabilities were incurred in combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.


Bilateral Hearing Loss Disability

The veteran has contended that he has bilateral hearing loss 
disability that is related to his active service.

The veteran's service medical records reveal no complaints 
related to his ears or hearing.  When examined for entry in 
December 1944, the veteran's ears were normal, and his 
hearing was 15/15 in each ear.  When examined for separation 
in April 1946, the veteran's hearing was 15/15, bilaterally, 
on a whispered voice test.  The examiner noted that there was 
no ("None") disease or defects of the ears.  In a section 
labeled "History of illness or injury" only defective 
vision, catarrhal fever, and gastroenteritis were noted.

In May 1994, the veteran underwent VA examination related to 
a claim for non-service-connected pension.  He complained of 
hearing loss, right greater than left.  He reported a history 
of loud noise exposure in his workplace and in service.  
There was one episode where his ears bled, and he had ringing 
for weeks.

In June 2005, the veteran underwent VA examination.  He 
indicated that he experienced periodic gunfire.  He described 
one incident that occurred in March or April 1945.  He was 
underneath a five-inch gun that fired.  The veteran reported 
otalgia, bleeding from the ears, temporary threshold shift in 
hearing, and tinnitus.  Subsequent to service, the veteran 
indicated that he worked in a cotton mill running a tying 
machine for over thirty years.  He indicated that ear 
protection was worn.  He provided a long history of hearing 
loss.

Examination revealed a bilateral mild to severe sensorineural 
hearing loss.  The examiner noted that his review of the 
claims file revealed the service medical records were 
negative for hearing loss incurred while the veteran was on 
active duty.  He was seen in sick call on several occasions 
and treated for various ailments, but there is no evidence of 
his having been treated for hearing loss or acoustic trauma.  
At separation, the veteran had normal hearing recorded.

The examiner noted that the veteran provided a history of 
both in-service and post-service noise exposure.  The 
incident described by the veteran most likely caused a 
temporary threshold shift in hearing.  However, the examiner 
could find no indication that permanent threshold shift in 
hearing was incurred on active duty.  Again, the veteran was 
noted to have normal hearing at separation.  Furthermore, the 
examiner indicated that the veteran's audiometric thresholds 
were very compatible with his current age of 78 years.  Based 
on the available evidence, including information in the 
service medical records, it appeared that the most likely 
etiology of the veteran's hearing loss was a combination of 
genetic and environmental factors that occurred since 
separation from service.  The examiner noted that it was 
mostly age-related factors, since the veteran's hearing was 
very compatible with his age.  He further noted that hearing 
loss caused by noise exposure or acoustic trauma occurred at 
the time of exposure, not years later.  Therefore, he opined 
that it was less likely than not that the veteran's hearing 
loss was related to service or any noise exposure or acoustic 
trauma therein.

In May 2006, the veteran testified at a hearing at the RO.  
He indicated that he was about ten feet away when a five-inch 
gun fired.  He was knocked off his feet.  His ears bled.  He 
had temporary deafness and ringing in his ears.  He reported 
to the infirmary and was treated.  The veteran believed this 
occurred in early 1945.  He had problems all the time with 
his hearing.  He had problems hearing people after service.  
He first received hearing aids in the 1980s.  After service, 
the veteran worked in a textile mill.  He indicated that 
there was a lot of noise, and he was later furnished ear 
plugs.  However, by the time he was given the ear plugs, the 
veteran already had a hearing problem.

In a June 2006 written statement, P.S., M.D. indicated that 
he was the veteran's doctor.  The veteran's hearing loss 
dated back to an incident when he was on board ship.  He was 
standing under a five-inch gun, which went off and knocked 
the veteran to the ground.  He had bleeding in his ears after 
that.  Dr. S indicated that there was well-documented 
literature that a sudden high decibel noise can cause a 
permanent hearing loss.  It was his belief that the exposure 
to this sudden loud noise was the main factor in the 
veteran's hearing loss, and it is directly related to his 
service.

In a January 2007 written statement, Dr. S indicated that the 
veteran's hearing loss most likely began with an incident on 
board ship in service.  He was standing under a five-inch 
gun, which went off and knocked the veteran to the ground.  
He had bleeding from his ears.  This incident was the most 
likely cause of his hearing loss.

In assessing the evidence of record, the Board notes that we 
have two competent opinions of record regarding whether the 
veteran's hearing loss is related to his service.  The 
opinions of the veteran and his wife are noted.  The veteran 
is certainly competent to report his symptoms and comment on 
when they began.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  However, as described below, the Board finds that 
the veteran's statements that his hearing loss has existed 
since service are inconsistent with the record and, 
therefore, not credible.

Initially, we note that the Board finds that the veteran's 
description of this event in service is credible.  
Specifically, the veteran reported this history of having 
been exposed to a loud gun blast, resulting in his ears 
bleeding, in a May 1994 VA record.  This record was created 
while the veteran was seeking non-service-connected VA 
benefits.  It is the first evidence of record showing the 
veteran describing the history of his hearing loss.  Since, 
at the time, the veteran was not seeking entitlement to 
service connection for hearing loss, his statements to the VA 
examiner are given more probative weight.  Therefore, as to 
this particular event, the Board finds the veteran's 
statements credible.

Both the veteran's private physician and the VA examiner 
provided opinions based on the veteran's description of this 
event.  However, only the VA examiner reviewed the claims 
file, which, in this case, is important.  This is important 
because the veteran's separation examination shows that his 
hearing was normal.  The veteran also only reported a past 
history of defective vision, cat fever, and gastroenteritis.  
His silence, when otherwise affirmatively speaking, 
establishes his state of mind and infers that he did not 
think he had a hearing problem at that time.  This inference 
is also consistent with the examiner's determination that 
there were no defects or disease.  To the extent that he 
asserts that he has had hearing loss since service, the Board 
finds that such assertion is inconsistent with the 15/15 
finding at separation, the examiner's determination that 
there were no defects or disease, and the veteran's own 
decision not to report a current history of hearing loss.  In 
summary, the Board finds the contemporaneous documents to be 
more probative than his recent assertions.  Furthermore, the 
veteran has indicated that he had post-service exposure to 
noise in a textile mill.  The opinion from Dr. S makes no 
reference to any possible noise exposure other than the one 
gun explosion in service.  As such, Dr. S did not have an 
accurate report of the veteran's history when he provided his 
opinion.  For these reasons, the Board finds that the opinion 
of the VA examiner is more probative than that of Dr. S.  As 
such, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.


Right Hand and Back

The veteran has contended that he has disorders of the right 
hand and back that are due to his active service.

The veteran's service medical records are silent for any 
complaints or treatment related to his back or right hand.  
When examined for separation in April 1946, the veteran's 
spine and extremities were normal.

The veteran underwent VA examination in May 1994 in 
conjunction with his claim of entitlement to non-service-
connected pension.  He had indicated on his December 1993 
claim that he had arthritis in both hands and had trouble 
bending over.  The examiner noted the veteran's time in 
service and indicated that he had no bone or joint problems 
referable to his service.  No records were reviewed.  His 
current complaints were of arthritis of multiple joints, 
including his hands and cervical and lumbar spine.  He had 
deformities of both hands, principally limitation of motion 
in the fingers, which was more restricted on the right.  
Following examination, the diagnoses were osteoarthritis and 
degenerative disc disease of the cervical spine and 
lumbosacral spine, and marked arthritic changes of both 
hands.

In a March 1999 written statement, the veteran indicated that 
his ship was in a typhoon.  He was thrown around the ship, 
and this is how his fingers were broken.

A November 2000 VA outpatient record shows the veteran 
complained of neck pain.  He ran into a tree limb on a riding 
lawnmower four days ago and has had pain in his neck.

In a February 2006 written statement, the veteran indicated 
that he injured his back during a storm while he was on board 
ship.  He also injured his hand during the same storm.

In May 2006, the veteran testified before the undersigned.  
He stated that he injured his hand when he caught an open 
hatch during a typhoon.  The hatch came unfastened and fell 
on his hand.  He broke two or three of his fingers.  He 
stated that he was treated in the infirmary after that 
incident.  He was given splints for two weeks and pain 
medication.  The only treatment the veteran describes is 
using pain medication.  He did not think he mentioned his 
broken fingers at his separation examination because he was 
in a hurry.  This incident did not occur during combat.  
Working on the ship, he did a lot of lifting.  This is how he 
believes he injured his back.  His current treatment 
consisted of pain medication.  He never went on sick call for 
his back in service.  He did not remember a specific injury 
to his back during service.  The veteran also had to do a lot 
of heavy lifting after service when he worked in a textile 
plant.

A June 2006 private treatment record shows the veteran was 
assessed with polyarthritis, consistent with inflammatory 
osteoarthritis.  It was noted that a remote injury during 
service could have worsened his arthritis.  X-rays of the 
right hand revealed polyinflammatory arthritis and possible 
inflammatory osteoarthritis.

In a July 2006 written statement, P.T., M.D. indicated that 
the veteran was under his care for arthritis.  He gave a 
history of injury to the hand during service.  He currently 
has inflammatory osteoarthritis.  Dr. T opined that his 
injury could definitely have played a part in causing or 
worsening his arthritis.

Initially, the Board must assess the veteran's description of 
his injuries in service, since that is the only evidence of 
record referring to these events.  The service medical 
records contain no evidence of a broken right hand or injured 
back.  The veteran has since stated that he broke two or 
three fingers on his right hand during a typhoon on board 
ship.  He has alternatively stated that he injured his back 
by being thrown around the ship during the same typhoon or by 
lifting heavy weights while in service.  In assessing these 
statements against the other evidence of record, the Board 
finds them to be not credible.  Specifically, while the 
veteran reports that he broke three of his fingers, his 
service medical records are entirely silent for any such 
treatment.  At separation, his extremities and spine were 
normal.  The veteran did testify that he did not seek 
treatment for his back while on duty.  Although he reported a 
history of defective vision, cat fever, and gastroenteritis 
at separation, he did not report orthopedic problems.  His 
silence when otherwise speaking constitutes negative 
evidence.

Furthermore, the first evidence of any treatment that is 
contained in the claims file is the May 1994 VA examination.  
At that time, the veteran indicated that he had no bone or 
joint problems referable to his service.  The Board places 
great weight on a veteran's statements regarding the origin 
of his symptoms the first time he seeks treatment, 
particularly if it is not in conjunction with his claim for 
compensation benefits.  Since this examination was conducted 
regarding the veteran's claim for non-service-connected 
benefits, he did not have to show that his disorders were due 
to service.  Therefore, the Board finds these statements more 
probative than subsequent statements offered by the veteran 
at a time when he was seeking service connection for these 
particular claims.  Furthermore, the veteran gave conflicting 
accounts of how he injured his back in service.  First, he 
indicated that he injured it during the typhoon.  Then, he 
stated that there was no particular injury, but he strained 
it by lifting heavy objects throughout his service.  As such, 
the Board finds that the veteran's statements with regard to 
injuring his right hand and back in service are not credible.

Since the only opinion of record relating the veteran's 
arthritis to his service, that of Dr. T, is based on the 
veteran's description of these events, the Board finds that 
this evidence is not probative.  Furthermore, Dr. T stated 
only that the veteran's injury in service "could" have 
caused or aggravated his arthritis.  Although on initial 
review the statement appears to support his claim, a close 
reading shows that it does not.  The opinion is equivocal and 
speculative and, at most, does little more than propose that 
it is possible the veteran's arthritis is related to his 
service.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

As noted above, the veteran and his wife have not been shown 
to have the requisite medical training or knowledge to 
provide a competent opinion as to the etiology of his 
disorders.  Jandreau v. Nicholson, supra.  To the extent that 
the veteran asserts continuity of symptomatology, the Board 
concludes that such is not credible.  It is inconsistent with 
his report at separation, inconsistent with the normal 
clinical findings at separation, and inconsistent with the 
May 1994 report of his history.  The preponderance of the 
evidence is against the veteran's claims, and they are 
denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for arthritis of the right hand is denied.

Service connection for a back disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


